TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00409-CR







Randy Pierce, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 98-438-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING







Appellant Randy Pierce pleaded guilty and judicially confessed to theft of property
having a value of $200,000 or more.  See Tex. Penal Code Ann. § 31.03(a), (e)(7) (West Supp.
2000).  The district court adjudged him guilty and assessed punishment at imprisonment for
twenty-five years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).

As was his right under the authorities cited, appellant filed a pro se brief after
examining the appellate record.  Appellant first contends there is a variance between the pleading
and the proof, and that the State failed to prove the alleged value of the stolen property.  Appellant
judicially confessed to the offense as alleged in the indictment.  This confession is sufficient to
sustain the conviction.  See Dinnery v. State, 592 S.W.2d 343, 353 (Tex. Crim. App. 1980) (op.
on reh'g).  The document appellant refers to in his brief is not in the record.  Pro se points of
error one and three are overruled.

Appellant also contends the indictment does not adequately describe the stolen
property.  Appellant did not raise this contention before trial, thereby waiving it.  See Tex. Code
Crim. Proc. Ann. art. 1.14(b) (West Supp. 2000).  Pro se point of error two is overruled.

Finally, appellant urges that his trial counsel was ineffective.  The factual assertions
he makes in support of this contention are not supported by the record.  Pro se point of error four
is overruled. 

We have reviewed the record, counsel's brief, and the pro se brief.  We agree that
the appeal is frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.






The judgment of conviction is affirmed.



				                                                                      

				Mack Kidd, Justice

Before Chief Justice Aboussie, Justices Kidd and B. A. Smith

Affirmed

Filed:   March 23, 2000

Do Not Publish